Counsel contended in this Court that there was error in the opinion delivered at the September Term, 1889, in giving too strict a construction to the statute (Code, sec. 2326), which provides that,"when any cattle or other live stock shall be killed by the engines or cars running on any railroad, it shall be prima facie evidence of negligence
on the part of the company in any action for damages                 (749) against said company: Provided, that no person shall be allowed the benefit of this section unless he shall bring this action within six months after his cause of action shall have accrued."
The plaintiff was driving oxen along the public highway, near the defendant's road, hitched to a cart when they were killed by the defendant's engine running on its track, the oxen having been so frightened by the approach of the headlight of the engine, as it suddenly turned a curve, that they jumped upon the track. Did the judge below err when he instructed the jury that the fact of killing the oxen by the engine *Page 510 
being admitted, there was a presumption of negligence on the part of the defendant? We think that he was not in error in so declaring the law. The word "cattle" is defined by Webster, when used in its more restricted sense, as meaning "quadrupeds of the bovine tribe," and, used as a generic term, as "including all domestic quadrupeds, as sheep, goats, horses, mules, asses, swine." It was admitted by counsel, on the argument, that the word "cattle" included oxen, and that a literal interpretation of the statute would give to a plaintiff, suing within six months after the killing of cattle by a train, the benefit of a presumption, whether it should appear that the animals were running at large or attached to a wagon. But it was insisted that it was the right and duty of this Court to go behind the plain letter of the law, and endeavor to find out the evil that was intended to be remedied by the statute, and, in that way, to ascertain and effectuate what we may conceive to have been the true purpose of the Legislature in passing the law. It is conceded that the leading object to be kept in view by courts in construing acts passed by the Legislature, is to determine what was the true intent of the General Assembly and to give effect to it. There are, however, certain familiar rules prescribed for the government of courts in interpreting their meaning, one of which is, that where the language (750) of the statute is not ambiguous, and its liberal import is not doubtful, the courts are not allowed to consider extraneous reasons, or to resort to the preamble of the act, even, in order to give to its words any other than their technical meaning, if they have such signification, or their ordinary meaning, if they have no legal signification. Adams v. Turrentine, 30 N.C. 147; Blue v. McDuffie,44 N.C. 131.
The powers of the coordinate branches of the government being required by the Declaration of Rights (Const., Art. I, sec. 8) "to be forever separate and distinct," it is far more important here than it is in England, where Parliament is omnipotent, that the courts should observe and rigidly adhere to this established rule of construction, because it alone presents, a barrier to the assumption by the highest judicial tribunals of the right to give to legislative acts, however clear and unmistakable their phraseology, what the courts think ought to have been, rather than what really was, the meaning of the lawmakers. The presumption is that the persons selected to represent the people in the Legislature understand the import of the language used by them, and their purposes, when clearly expressed, must be carried out to the letter, if we can give no better reason than that it will occasion what the courts consider hardship or inconvenience to some person or corporation to do so. *Page 511 
Sedgwick, in his work on Statutory and Constitutional Law, p. 310, quotes with approval the following forcible expression of the principle in the opinion of the Circuit Court of the United States in Priestman v.U.S., 4 Dallas, 30: "By the rules which are laid down in England for the construction of statutes, and the latitude which has been indulged in their application, the British judges have assumed a legislative power, and on pretense of judicial exposition have, in fact, made a great portion of the statute law of the kingdom. Of those rules of construction, none can be more dangerous than that which, distinguishing between the intent and the words of the Legislature, declares that a case    (751) not within the meaning of a statute, according to the opinion of the judges, shall not be embraced within its operation, although it is clearly within the words, or vice versa. We should invariably deem it our duty to defer to the expression of the Legislature, to the letter of thestatute, when free from ambiguity and doubt, without indulging in speculation, either upon the impropriety or hardship of laws." The author (Sedgwick), then adds: "Indeed, the idea that the judges, in administering the written law, can mould it and work it according to their notions, not of what the legislator said, not even of what he meant — in other words, according to their own ideas of policy, wisdom or experience — it is so obviously untenable that it is quite apparent it never could have taken rise, except at a time when the division lines between the great powers of the government were but feebly drawn and their importance very imperfectly understood. In the present condition of our political system, this practice cannot be acted on with either proprietyor safety."
In Putnam v. Langley, 11 Pickering, Chief Justice Shaw says: "The argument of inconvenience may have considerable weight upon a question of construction Where the language is doubtful; it is not to be presumed upon doubtful language, that the Legislature intended to establish a rule of action that might be attended with inconvenience. But where the language isclear, and where of course the intent is manifest, the court is not atliberty to be governed by consideration of inconvenience."
"Arguments from impolicy or inconvenience," says Mr. Justice Story, "ought to have little weight. The only sound principle is to declare italex scripta to follow and to obey; nor if a principle so just could be overlooked, could there be well found a more unsafe guide or practice than mere policy and convenience." Story Conflict           (752) Laws, 17; Smith v. Rues, 2 Som., 355; 1 Dillon Mun. Corp., sec. 311; Cooley's Const. Lim., 186, 187.
The principle that is so clearly expressed by the distinguished judges and authors already mentioned, has been repeatedly sanctioned by the adjudication of this Court. In Blue v. McDuffie, supra, the Court held *Page 512 
that where the words of a statute are vague and the meaning uncertain, the preamble or even the caption may be called in aid for the purpose of construction, but that neither could control the construction where the meaning was expressed with certainty. Adams v. Turrentine, supra. In S. v.Eaves, 106 N.C. 752, the principle was laid down that, where the language of the Legislature is clear, the courts will not look into the motive or purpose of the Legislature in the enactment of the law. Justice Merrimon, delivering the opinion in Brown v. Brown, 103 N.C. 213, says: "What is called the policy of the Legislature, in respect to particular enactments, is too uncertain a ground upon which to found the judgment of the Court in the interpretation of statutes, especially when they are clear, unequivocal and absolute in their terms and expressed purpose."
In the face of these full and unequivocal reiterations of this important rule of construction, by this as well as other courts of the country, counsel contend that we ought to look behind the language, which they admit is not vague or uncertain, and try to determine, from a consideration of matters entirely extraneous, what motives induced our legislators to enact the statute. The interpretation insisted upon would involve, in effect, the interpolation, after the words "other live stock," in the statute, of the words "while straying at large, but not while being driven, either attached to a vehicle or without the restraint of bridle or harness, or when being transported on trains"; and the argument offered to sustain the correctness of such a latitudinarian construction is, (753) that a literal construction may lead to inconvenience and absurdity, and that, in this case, it would be "absurd" to suppose that the Legislature intended to make the fact of killing in the presence of the owner or his servant prima facie evidence of negligence. The familiar instance given by Blackstone of the physician who bled a man who had fallen down in the street from a fit, in violation of a law that imposed a severe penalty for shedding blood in the streets, was referred to as authority. It is true, also, that the same principle was invoked inS. v. Wray, 72 N.C. 253 (which case this Court in S. v. McBrayer,98 N.C. 619, declared went to the extreme limit); but, in both cases, the violator of the letter of law was justified only on the ground that a human being was thereby saved from death or peril, or relieved from great suffering. Lord Coke stated the principle to be, that "acts of Parliament are to be so construed as no man that is innocent and free from injury or wrong be, by a literal construction, punished or endangered."
Inst., 24 b. But we cannot see how a literal construction of a statute that merely shifts the burden of proof, where the question involved is the liability of a corporation to pay for cattle, can give rise to a great necessity, like the peril of human life, that will justify the disregard of the letter of the law. *Page 513 
The two supposititious cases that were submitted by counsel clearly come within the letter of the law. If the plaintiff's oxen had been killed while being transported in one of defendant's cars, or while he was driving them, without bridle or harness, across the track, it would not have been absurd to adhere to the letter of the law, and hold, that upon an issue as to negligence, the defendant would start out with the laboring oar. The Legislature had unquestionably the power to enact the law, as it did, in broad enough terms to cover both cases, and the exercise of a constitutional right by a coordinate branch of the government could not be adjudged by us to be absurd. Besides, the Supreme Court of the United States has declared that the courts would be going too    (754) far in making, by construction, exceptions which the Legislature had not made. McIver v. Reagon, 2 Wheaton, 25. In a case somewhat like that of S. v. Dalton, 101 N.C. 680, Chief Justice Shaw said: "The Legislature has made no exceptions. If the law is more restricted in its present form than the Legislature intended, it must be regulated by legislative action." Commissioners v. Kimball, 24 Pick., 370. See alsoAlexander v. Worthington, 5 Md. 472; Dwarris, 597.
The rule adopted by the courts in England, and invoked by counsel here, was stated by Parke, B. (in Jones v. Harrison, 6 Ex., 332) to be, that the court should "take the words in their ordinary grammatical sense, unless such a construction would be obviously repugnant to the intention of the framers of the instrument to be collected from its terms or would lead to some absurd or inconvenient consequence." Though, as we have seen, no such liberal rule has been adopted by this Court, or generally in this country, still, according to that authority, the meaning of the law must be gathered from its terms, giving to the words their ordinary sense, unless such construction would lead to absurdity or inconvenience.
In the face of such a current of authority prohibiting us from looking behind the plain language of the law and instituting search and inquiry to ascertain what was the purpose in the minds of the lawmakers when it was passed, we cannot be expected, because the late Chief Justice,arguendo, in Doggett v. R. R., 81 N.C. 459, said, substantially, that the owner of cattle was placed at a disadvantage if they were killed by a train while straying at large, no witnesses being present, except the employees of the railroad company, and that was a sufficient reason for enacting the statute. If it had been declared, obiter, that such was the actual reason moving the lawmakers in passing it, the question there was whether the presumption was rebutted, and such suggestion, (755) by way of argument, would not constitute sufficient authority for violating an important principle and furnishing an entering wedge that might be used hereafter to justify the assumption by *Page 514 
this Court of the power to amend, modify or annul laws, because, in the opinion of the judges, the construction of the language, according to its usual import, would lead to absurd consequences or subject some person or corporation to hardship or inconvenience.
Counsel rested their case entirely upon the construction of the statute, and we deem it unnecessary to add anything to what was said in the opinion of the Court on the former hearing (104 N.C. 410) in response to the question whether there was evidence to go to the jury tending to show negligence, and especially in view of the fact that there was no disagreement among the members of the Court upon this question. The petition is
Dismissed.